Citation Nr: 1209186	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  08-23 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss disability, and if so, whether the reopened claim can be granted.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so, whether the reopened claim can be granted.

3.  Entitlement to a compensable disability rating for left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1979 to April 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and an October 2007 by the VA RO in Montgomery, Alabama.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in December 2011.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of entitlement to service connection for right ear hearing loss disability is addressed in the REMAND following the order section of this decision.  




FINDINGS OF FACT

1.  In an unappealed May 1998 rating decision, the RO denied entitlement to service connection for right ear hearing loss disability and tinnitus.  

2.  The evidence associated with the claims file subsequent to the May 1998 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for right ear hearing loss disability and tinnitus. 

3.  Tinnitus is etiologically related to hazardous noise exposure sustained while in active service.    

4.  The Veteran's hearing impairment is no worse than Level VI in the service-connected left ear.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for a compensable disability rating for left ear hearing loss disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's claims to reopen claims of entitlement to service connection for right ear hearing loss disability and tinnitus, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the basis for the prior denials and the disability-rating and effective-date elements of his claims.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate these claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).  

With respect to the Veteran's claim of entitlement to a compensable disability rating for left ear hearing loss disability, the record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in February 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The February 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disability Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85 (f).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis
  
Claims to Reopen

a. Entitlement to Service Connection for Right Ear Hearing Loss Disability

The Veteran originally filed his claim of entitlement to service connection for bilateral hearing loss disability in October 1997.  In a May 1998 rating decision, the RO denied entitlement to service connection for right ear hearing loss disability based on a finding that it was not incurred in or caused by active service.  The Veteran did not appeal this decision.    

The pertinent evidence of record at the time of the May 1998 rating decision included the Veteran's STRs, which showed that the Veteran's right ear hearing acuity decreased during the Veteran's active service, and an April 1998 VA audiological evaluation report which showed that the Veteran did have right ear hearing loss for VA compensation purposes.

The pertinent evidence that has been received since the May 1998 rating decision includes the following: VA Medical Center treatment notes showing that the Veteran received hearing aids for treatment of his bilateral hearing loss disability; a September 2007 VA audiological evaluation report, which showed that the Veteran still had right ear hearing loss disability; a June 2007 report of a private audiogram, which showed that the Veteran reported to have experienced hearing loss for at least the past 20 years and was diagnosed with noise induced hearing loss; March 2009, March 2010, and March 2011 audiograms from the Veteran's employer, which show that the Veteran has continued to have right ear hearing loss disability; a March 2011 VA audiological evaluation report, at which time the VA examiner opined that the Veteran's right ear hearing loss disability was not related to noise exposure during active service; and the Veteran's December 2011 Board hearing testimony indicating that he had significant noise exposure during active service and had always been required to wear hearing protection to safeguard against hazardous noise exposure in his civilian jobs. 

The Board finds that the Veteran's testimony regarding his active duty noise exposure and the June 2007 diagnosis of noise induced hearing loss are new and material.  In this regard, the Board finds that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  

Accordingly, reopening of the claim of entitlement to service connection for right ear hearing loss disability is in order.




b.  Entitlement to Service Connection for Tinnitus

The Veteran originally filed his claim of entitlement to service connection for tinnitus in October 1997.  In a May 1998 rating decision, the RO denied entitlement to service connection for tinnitus based on a finding that the claim was not well grounded because there was no evidence of record that the Veteran had been diagnosed with tinnitus.  The Veteran did not appeal this decision.

The pertinent evidence of record at the time of the May 1998 rating decision included the Veteran's STRs, which failed to show that the Veteran complained of tinnitus while in active service, and an April 1998 VA audiological evaluation report which showed that the Veteran denied tinnitus or buzzing noises in his ears.

The pertinent evidence that has been received since the May 1998 rating decision includes the following: a September 2007 VA audiological evaluation report, at which time the Veteran reported longstanding tinnitus; a March 2011 VA audiological evaluation report, at which time the VA examiner opined that the Veteran's tinnitus was less likely as not related to noise exposure during active service; and the Veteran's December 2011 Board hearing testimony indicating that he had experienced tinnitus for many years.  

The Board finds that the Veteran's testimony regarding his longstanding tinnitus and the VA audiological evaluation reports showing him to have tinnitus are new and material.  In this regard, the Board finds that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  

Accordingly, reopening of the claim of entitlement to service connection for tinnitus is in order.

Entitlement to Service Connection for Tinnitus

The Veteran has asserted that he has tinnitus that is a result of noise exposure during active service.  The Veteran reported that while in service he worked as a typist in the motor pool.  He said that while there, he was exposed to frequent tank engine and large engine truck noise.  The Veteran also reported that he was exposed to artillery noise during service.  The Board concedes the Veteran's hazardous noise exposure while in active service.  

At his December 2011 Board hearing, the Veteran reported that he had experienced tinnitus for quite some time, but that he did not really know what it was until several years ago. 

The Veteran is competent to report when he first experienced symptoms of tinnitus and that is has continued since his active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran credible in this regard.

In September 2007, the Veteran was afforded a VA audiological evaluation.  At that time, the Veteran reported that he was exposed to artillery noise and that he had worked in the motor pool while in service.  He reported that since his separation from active service he had been employed as a carpenter and a sheet metal worker.  He reported that he wore hearing protection in his civilian occupations.  He denied any recreational noise exposure since his separation from active service.  The Veteran also reported that he experienced recurrent tinnitus and that it had been occurring for a long time.  The examiner opined that it was at least as likely as not that the Veteran's tinnitus was due to hazardous noise exposure and that the Veteran had been exposed to hazardous noise both in service and subsequent to separation from active service.  

In March 2011, the Veteran was afforded another VA audiological evaluation.  At that time, the Veteran again reported that he experienced noise exposure during active service in the form of field artillery and motor pool noise.  He reported working as a carpenter, a road crew worker, and a sheet metal worker since his separation from active service.  He also reported that he was required to use hearing protection in his civilian occupation.  The Veteran denied any other occupational or recreational noise exposure since his separation from active service.  The Veteran reported that he first noticed tinnitus around 5-10 years ago and that his sleep and concentration were occasionally affected by the tinnitus.  The examiner opined that it was less likely as not that the Veteran's tinnitus was associated with military noise exposure due to the reported time of onset and the history of civilian noise exposure.  

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds that the March 2011 VA opinion is inadequate to serve as the basis of a denial of entitlement to service connection.  In this regard, the Board notes that the Veteran has consistently reported that his tinnitus has been occurring for a long time and the Board has found the Veteran credible in this regard.  Additionally, the Veteran has also consistently reported that his occupational noise exposure was not substantial because he had been required to wear hearing protection.  The March 2011 VA examiner completely disregarded the Veteran's lay statements when providing the opinion and failed to provide an adequate explanation for doing so.  Therefore, this opinion is not an absolute conclusion, but merely an opinion to be weighed with all the other probative evidence of record.  

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  In this case, the Board finds that the Veteran's statements that he has not had occupational and recreational noise exposure since active service and that his tinnitus has been occurring for a long period of time provide sufficient support for the present claim.

In sum, the Veteran had hazardous noise exposure during active service; he has denied substantial occupational and recreational noise exposure since his separation from service; he has reported that his tinnitus has been occurring for a long time; and the September 2007 VA examiner opined that it was at least as likely as not that the Veteran's tinnitus was a result of in-service noise exposure.  The Board finds the September 2007 VA examination report more probative than the March 2011 VA examination report as to the question of the origin of the Veteran's tinnitus.    

In light of the evidence discussed above, the Board finds that the benefit-of-the-doubt rule applies, and service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

Evaluation of Left Ear Hearing Loss Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran was afforded a VA audiology evaluation in September 2007.  At that time, the Veteran reported that he felt that his hearing had gradually gotten worse and that he experienced difficulty understanding in the presence of competing noise.  The Veteran was afforded audiometric testing at his September 2009 VA audiology evaluation.  The left ear results were as follows:

Hertz (Hz)
1000
2000
3000
4000
Average
Left
30
50
90
85
63.75

Speech recognition ability was measured at 76 percent in the left ear.  The examiner diagnosed mild to severe sensorineural hearing loss and noted that a type A tympanogram was completed on the left ear and revealed normal middle ear function.  As the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) was not 55 decibels or more, the Veteran was not qualified for consideration under both table VI and Table VIa, which is reserved for consideration in cases of exceptional patterns of hearing loss.  Applying the above values to Table VI only, results in a numeric designation of Level IV in the left ear.  See 38 C.F.R. § 4.85, Table VI.  As noted above, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  Application of the levels of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.

The Veteran was afforded a private audiogram in June 2007.  The audiogram results are somewhat unclear and there was no speech recognition percentage reported.  However, in a November 2007 letter, the examiner noted that the Veteran was found to have left ear sensorineural hearing loss which sloped from normal levels in the low frequencies to severe levels in the high frequencies.  

In March 2009, March 2010, and March 2011 the Veteran was afforded private audiograms by his employer.  The left ear results from those audiograms were as follows:

Hertz (Hz)
1000
2000
3000
4000
March 2009
15
55
85
80
March 2010
15
55
85
80
March 2011
30
85
85
90

There is no indication from the audiogram reports that speech recognition ability was measured.  Therefore, these values cannot be applied to the applicable tables for numeric designations for VA compensation purposes.  

The Veteran was afforded another VA audiology evaluation in March 2011.  At that time, the Veteran reported that he felt that his hearing had gotten worse since his last VA examination and that he continued to experience difficulty understanding in the presence of competing noise.  The Veteran was afforded audiometric testing at his March 2011 VA audiology evaluation.  The left ear results were as follows:

Hertz (Hz)
1000
2000
3000
4000
Average
Left
30
55
80
90
63.75

Speech recognition ability was measured at 60 percent in the left ear.  The examiner confirmed the diagnosis of left ear normal to severe sensorineural hearing loss disability.  As the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) was not 55 decibels or more, the Veteran was not qualified for consideration under both table VI and Table VIa, which is reserved for consideration in cases of exceptional patterns of hearing loss.  Applying the above values to Table VI only, results in a numeric designation of Level VI in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Again, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  Application of the levels of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board notes that the March 2011 VA examination report has a section titled "Effect on Occupational Functioning and Daily Activities."  The Veteran reported the only such effect was that he had difficulty understanding in the presence of competing noise.  Therefore, the Board finds that the VA examination report is in substantial compliance with the guidelines of Martinak.

In sum, the Veteran's left ear hearing loss disability is not shown to have been worse than Level VI, squarely within the schedular criteria for noncompensable rating.  The criteria for a compensable disability rating are therefore not met.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id. 


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for right ear hearing loss disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for tinnitus is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to a compensable disability rating for left ear hearing loss disability is denied.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for right ear hearing loss disability is decided.

As noted above, the Board has conceded the Veteran's exposure to hazardous noise while in active service.    

A review of the Veteran's STRs shows that he was afforded multiple audiograms while in active service; at enlistment in January 1979, at a periodic examination in October 1979, at a hearing conservation examination in February 1982, and at separation in March 1984.  The right ear audiogram results at those times were as follows:

Hertz (Hz)
1000
2000
3000
4000
January 1979
5
5
5
20
October 1979
20
10
X
30
February 1982
10
15
10
25
March 1984
10
20
15
20

The audiogram results indicate that the Veteran's right ear hearing underwent a significant shift at all levels while he was in active service.  Additionally, the Board notes that the threshold for normal hearing is between 0 and 20 decibels, and a higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Therefore, the Board finds that while the Veteran did not have bilateral hearing loss disability for VA compensation purposes at the time of his separation, the Veteran's right ear hearing did undergo a change while in active service and he actually had worse than normal hearing in his right ear at times during his active service.

A review of the post-service medical evidence of record shows that the Veteran has been afforded numerous audiograms since his separation from active service by VA, his employer, and a private audiologist.  A review of those records shows that the Veteran has mild to profound right ear sensorineural hearing loss disability that is well within the guidelines for VA compensation purposes.

Additionally, the Veteran has been seen at the VA Medical Center for treatment of his bilateral hearing loss disability and has been given hearing aids for such.

As noted above, the Veteran has consistently reported that he is required to wear hearing protection at his job and so, has not had substantial occupational noise exposure subsequent to his active service.  Additionally, the Veteran has consistently denied recreational noise exposure subsequent to his active service.  The Board has found the Veteran credible in both regards.    

In light of the Veteran's conceded hazardous noise exposure during his active service, the shifts in the Veteran's right ear hearing during his active service, and the medical evidence indicating that the Veteran has a current diagnosis of right ear hearing loss; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present right ear hearing loss disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, the Veteran should be afforded a VA audiology evaluation by an examiner with sufficient expertise to determine the nature and etiology of any currently present right ear hearing loss disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present right ear hearing loss disability as to whether it is at least as likely as not (a 50 percent or greater probability) that it is etiologically related to hazardous noise exposure sustained in active service.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his complaints of hazardous noise exposure in service and his reports of limited occupational and recreational noise exposure subsequent to his separation from active service.  

The complete rationale for all opinions expressed must be provided.  

3. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for a right ear hearing loss disability based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


